                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  SAM CAREY LUMBER COMPANY,                       )
                                                  )
          Plaintiff,                              )
                                                  )        No. 2:19-cv-02646-TLP-cgc
  v.                                              )
                                                  )        JURY DEMAND
  HOGAN ARCHITECTURAL WOOD                        )
  PRODUCTS, LLC, et al.,                          )
                                                  )
          Defendants.                             )


       ORDER GRANTING PLAINTIFF’S MOTION TO AMEND THE COMPLAINT
              AND DENYING DEFENDANTS’ MOTIONS TO DISMISS


        Plaintiff Sam Carey Lumber Company moves for leave to amend its complaint under

Rule 15(a)(2) of the Federal Rules of Civil Procedure. (ECF No. 25.) Defendants, Johnnie

Hogan, William Hogan, Jackie Rome oppose Plaintiff’s motion to amend to add allegations,

arguing that amending the complaint would be unfair because it amounts to “‘moving the

goalposts’ in the middle of a Rule 12(b) personal jurisdiction dispute.” (ECF No. 29 at PageID

146.) But Defendants do not oppose an amendment to correct technical deficiencies. (ECF No.

29 at PageID 146.) For the reasons below, the Court GRANTS Plaintiff’s motion for leave to

amend its complaint (ECF No.25), and accordingly, DENIES WITHOUT PREJUDICE AS

MOOT Defendants’ motions to dismiss (ECF Nos. 14 & 24).

                                           ANALYSIS

        Courts should “freely give leave [to amend the pleadings] when justice so requires.” Fed.

R. Civ. P. 15(a)(2). “In the absence of any apparent or declared reason—such as undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of the amendment, etc.—the leave sought should, as the rules require, be

‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962); accord McCray v. Carter, 571 F.

App’x 392, 399 (6th Cir. 2014). Plaintiff filed it’s motion before the Court held a scheduling

conference and before the Court set any deadlines for amending pleadings. (ECF No. 25.) The

stated purpose of Plaintiff’s motion to amend is to clarify the issues raised by Defendants’

motion to dismiss. (ECF No. 25 at PageID 97.) And because Plaintiff filed this motion in the

early stages of this litigation, the Court does not find undue delay, bad faith, or dilatory motive to

be present.

        As previously stated, a court may deny a plaintiff leave to amend if the amendment

would be futile. See Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002). But Defendants’

response in opposition does not claim that Plaintiff’s proposed amended complaint would be

futile. (ECF No. 29.) Instead, Defendants’ arguments “focus[] solely on the original Complaint .

. . .” And the Court is unwilling to take up such argument sua sponte. “The court should freely

give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Therefore, the Court GRANTS

Plaintiff’s motion for leave to amend its complaint.

        The amended complaint supersedes Plaintiff’s original complaint. B & H Medical, LLC

v. ABP Admin., Inc., 526 F.3d 257, 268 (6th Cir. 2008). In light of this order, this Court

DENIES WITHOUT PREJUDICE AS MOOT Defendants Johnnie Hogan, William Hogan,

andJackie Rome’s motions to dismiss for lack of personal jurisdiction, lack of subject matter

jurisdiction, and improper venue. (ECF Nos. 14 & 24.) If Defendants seek to dismiss Plaintiff’s

claims despite the amended complaint, they can so move again and the Court will consider it

then.



                                                  2
                                         CONCLUSION

       For these reasons, the Court GRANTS Plaintiff’s motion to amend its complaint. (ECF

No. 25.) And accordingly, the Court DENIES WITHOUT PREJUDICE AS MOOT

Defendants’ motions to dismiss Plaintiff’s complaint for lack of personal jurisdiction, lack of

subject matter jurisdiction, and improper venue. (ECF Nos. 14 & 24.) Moreover, because the

Court grants Plaintiff’s motion to amend and denies as moot Defendants’ motions to dismiss, the

Court also DENIES WITHOUT PREJUDICE AS MOOT Plaintiff’s motion to strike the

affidavit of Johnnie Hogan. (ECF No. 35.)

       SO ORDERED, this 20th day of December, 2019.

                                              s/ Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                                 3
